Case: 10-10658     Document: 00511512966          Page: 1    Date Filed: 06/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 17, 2011
                                     No. 10-10658
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ABEL SAENZ-LOPEZ, JR.,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:94-CR-339-3


Before KING, HIGGINBOTHAM, and BENAVIDES, Circuit Judges.
PER CURIAM:*
        Abel Saenz-Lopez, Jr., appeals the sentence imposed for the revocation of
his supervised release. He was sentenced to 24 months of imprisonment on
count one and 12 months of imprisonment on count two, to run concurrently.
The district court ordered that the revocation sentence run consecutively to an
undischarged federal sentence.
        Saenz-Lopez has failed to show any error with respect to the substantive
reasonableness of the revocation sentence. See Gall v. United States, 552 U.S.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-10658   Document: 00511512966     Page: 2   Date Filed: 06/17/2011

                                 No. 10-10658

38, 51 (2007); United States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006). Thus,
he has failed to show the revocation sentence is plainly unreasonable. See
United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011).
      The judgment of the district court is AFFIRMED.




                                       2